DETAILED ACTION
	This is a final office action on the merits in response to communications on 10/19/2022.  Claims 1-40 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 28, see starting page 14 of REMARKS, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 17, 25-29, 39-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200174489) in view of Vicenti (US 20160103451).
Regarding claims 1 and 28, JUNG et al. teaches:
A system comprising (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations): 
a mobile cleaning robot, comprising: 
	a drive system configured to move the mobile cleaning robot about an environment (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least fig. 17 [0155]-[0160] discuss running apparatus 200); 
	a sensor circuit configured to collect sensor data associated with a stuck state preventing the mobile cleaning robot from driving in the environment (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;          at least figs. 9-10 [0093]-[0102] discuss estimate an unable-to-move situation by using sensor 110);
and 
	a controller circuit configured to (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least fig. 15-21 [0113]-[0210] discuss processor of robot 1/”robot cleaner”/electronic apparatus 100;     in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least fig. 18 [0163]-[0191] discuss data recognition model is trained): 
		receive a trained robot escape behavior model being trained to establish a relationship between (1) training sensor data associated with one or more stuck states and (2) respective escape policies each including an instruction to the drive system or an actuator of the mobile cleaning robot to get the mobile cleaning robot away from a corresponding stuck state (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained); 
		detect a stuck event that has occurred and prevented the mobile cleaning robot from driving in the environment (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;  at least figs. 13-15 [0107]-[0138] discussed determine an unable-to-move situation as having occurred;  discuss “when the electronic apparatus 100 stops moving due to an external element (e.g., being stuck on the floor or between structures, and the like) contacted while moving and is unable to restart moving via autonomous control by the robot 1, the electronic apparatus 100 according to an embodiment may determine an unable-to-move situation as having occurred”);
		trigger a determination of an escape policy by applying the collected sensor data associated with the stuck state to the trained robot escape behavior model; and 
		generate a control signal to the drive system or the actuator to escape from the stuck state in accordance with the determined escape policy;
		(figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained);

JUNG et al. does not explicitly teach:
drive system including at least one electric motor;
use the detected occurrence of the stuck event to trigger a determination of an escape behavior;
However, Vicenti teaches:
drive system including at least one electric motor (at least figs. 1-3 [0047]-[0076] discuss robot with mechanical and electrical component, and drive motors, discuss “The robot 100 has a generally circular shape and includes a chassis 110 supporting mechanical and electrical components”, discuss “The wheel modules 201a, 201b may be substantially opposed along a transverse axis X defined by the robot 100, and each include, respectively, a drive motor (not shown));
also teaches detect a stuck event that has occurred and prevented the mobile cleaning robot from driving in the environment;
use the detected occurrence of the stuck event to trigger a determination of an escape behavior;
(at least figs. 1-3 [0047]-[0076] discuss robot with mechanical and electrical component, and drive motors, discuss “The robot 100 has a generally circular shape and includes a chassis 110 supporting mechanical and electrical components”, discuss “The wheel modules 201a, 201b may be substantially opposed along a transverse axis X defined by the robot 100, and each include, respectively, a drive motor (not shown);  in particular at least [0055], [0061]-[0070]) to “escape and resume normal cleaning operations” ([0047]-[0076]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Jung et al. with drive system including at least one electric motor; detect a stuck event that has occurred and prevented the mobile cleaning robot from driving in the environment; and use the detected occurrence of the stuck event to trigger a determination of an escape behavior; as taught by Vicenti to escape and resume normal cleaning operations;

Regarding claim 3, JUNG et al. teaches:
wherein the training sensor data for the trained robot escape behavior model include image data collected by a camera sensor (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least [0147] discuss image sensor 228/cameras);

Regarding claim 4, JUNG et al. teaches:
wherein the sensor circuit is configured to collect the sensor data at a sampling rate of two samples per second (figs. 2-4  [0044]-[0065] discuss taking images as the robot moves, discuss “when an unable-to-move situation occurs while the electronic apparatus 100 moves, context data including image frames 41, 42, and 43 captured in a predetermined time range from a time when the unable-to-move situation has occurred (e.g., within one minute from the time when the unable-to-move situation has occurred) may be generated”;     taking 3 images within one minute includes case of taking 3 images in 1.5 seconds, which is rate of 2 per second);

In addition, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. to have sampling rate of two samples per second because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05.

In addition, it would have been obvious to one of ordinary skill in the art at time filing and at the time of the invention was made to have sampling rate of two samples per second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to capture data.  See MPEP 2144.

Regarding claim 5, JUNG et al. teaches:
wherein the escape policies for the trained robot escape behavior model include recommended parameter values of at least one of a wheel motor parameter, a side brush motor parameter, or a vacuum brush or roller motor parameter (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;     at least fig. 17 [0155]-[0162] discuss “The throttle 223 may be a combination of mechanisms configured to control a speed of the robot 1 by controlling an operation speed of engine/motor”, “The brake unit 221 may be a combination of mechanisms configured to decelerate the robot 1. For example, the brake unit 221 may use friction to decrease a speed of wheels of the robot 1”;      these teachings indicate that the escape policies are to move to robot on a path that avoids the stuck situation, and for the robot to move, there would be certain wheel motor operation);

Regarding claim 6, JUNG et al. teaches:
comprising a training module configured to: 
construct training data including the training sensor data associated with the one or more stuck states, the training sensor data collected from one or more mobile cleaning robots; and 
generate the trained robot escape behavior model using the constructed training data;
 (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”);

Regarding claim 7, JUNG et al. teaches:
the training module is in a remote computing device separate from and operatively in communication with the mobile cleaning robot; and 
the controller circuit of the mobile cleaning robot is configured to receive the trained robot escape behavior model from the remote computing device;
 (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;                        at least [0190] discuss “For example, some of the data obtaining unit 1310-1, the preprocessor 1310-2, the learning data selecting unit 1310-3, the model training unit 1310-4, and the model evaluating unit 1310-5 may be included in an electronic apparatus, and the others may be included in a server”;       fig. 21 [0202]-[0207] discuss “the model training unit 2340 of the server 2000 may perform functions of the model training unit 1310-4 illustrated in FIG. 19. The model training unit 2340 of the server 2000 may learn a criterion regarding which data will be used to determine a certain situation and how a situation will be determined by using data. The model training unit 2340 may obtain data that will be used in learning, and may learn a criterion for situation determination by applying the obtained data to a data recognition model described below”,  “Alternatively, the recognition result provider 1320-4 of the electronic apparatus 100 may receive a determination model generated by the server 2000 from the server 2000, and may determine a situation by using the received determination model. In this case, the recognition result provider 1320-4 of the electronic apparatus 100 may determine a situation by applying data selected by the recognition data selecting unit 1320-3 to a data recognition model received from the server 2000”, “For example, the electronic apparatus 100 may estimate an unable-to-move situation of the robot 1 by applying context data corresponding to the unable-to-move situation of the robot 1 to a data recognition model received from the server 2000”;    [0185] discuss “a server connected to an electronic apparatus via a wired or wireless network”);

Regarding claim 8, JUNG et al. teaches:
the remote computing device is a cloud- computing device or networked devices (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;                        at least [0190] discuss “For example, some of the data obtaining unit 1310-1, the preprocessor 1310-2, the learning data selecting unit 1310-3, the model training unit 1310-4, and the model evaluating unit 1310-5 may be included in an electronic apparatus, and the others may be included in a server”;       fig. 21 [0202]-[0207] discuss “the model training unit 2340 of the server 2000 may perform functions of the model training unit 1310-4 illustrated in FIG. 19. The model training unit 2340 of the server 2000 may learn a criterion regarding which data will be used to determine a certain situation and how a situation will be determined by using data. The model training unit 2340 may obtain data that will be used in learning, and may learn a criterion for situation determination by applying the obtained data to a data recognition model described below”,  “Alternatively, the recognition result provider 1320-4 of the electronic apparatus 100 may receive a determination model generated by the server 2000 from the server 2000, and may determine a situation by using the received determination model. In this case, the recognition result provider 1320-4 of the electronic apparatus 100 may determine a situation by applying data selected by the recognition data selecting unit 1320-3 to a data recognition model received from the server 2000”, “For example, the electronic apparatus 100 may estimate an unable-to-move situation of the robot 1 by applying context data corresponding to the unable-to-move situation of the robot 1 to a data recognition model received from the server 2000”;    [0185] discuss “a server connected to an electronic apparatus via a wired or wireless network”);

Regarding claim 17, JUNG et al. teaches:
wherein the trained robot escape behavior model includes a neural network model  (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;  [0182] discuss “The data recognition model may be, for example, a model based on a neural network”);

Regarding claim 25, JUNG et al. teaches:
wherein the training module is configured to update the trained robot escape behavior model periodically or responsive to a trigger event  (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;    fig. 20 [0192]-[0201] discuss model modifying and refining unit 1320-5 may modify and refine a data recognition model, based on evaluation regarding a recognition result provided by the recognition result provider 1320-4);

Regarding claim 26, JUNG et al. teaches:
wherein the controller circuit of the mobile cleaning robot is configured to update the received trained robot escape behavior model periodically or responsive to a trigger event (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;    fig. 20 [0192]-[0201] discuss model modifying and refining unit 1320-5 may modify and refine a data recognition model, based on evaluation regarding a recognition result provided by the recognition result provider 1320-4);

Regarding claim 27, JUNG et al. teaches:
a user interface configured to present to a user information about the stuck state and the robot escape behavior of the mobile cleaning robot from the stuck state (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;   fig. 20 [0192]-[0201] in particular [0197] discuss “an estimated unable-to-move situation of the robot 1 may be provided using text, voice, a video, an image, an instruction (e.g., an application executing instruction, a module function executing instruction, and the like), or the like”; [0150] discuss “The output interface 130 may output an audio signal or a video signal, and an output interface 130 may include a display 281 and a sound output interface 282”);  

Regarding claim 29, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 39, the cited portions and rationale of rejection of claims 25, 26 read on this claim.

Regarding claim 40, the cited portions and rationale of rejection of claim 27 read on this claim.

Claim(s) 2, 18, 21, 30, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200174489) in view of Vicenti (US 20160103451) as applied to claims 1, 6, 28 above, and further in view of Lee et al. (US 20210114213).
Regarding claim 2, JUNG et al. teaches:
training sensor data for the trained robot escape behavior model includes sensor data (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”);
JUNG et al. does not explicitly teach:
	wherein the sensor data include at least one of: 
displacement data; 
actuator motor data; 
wheel encoder data; 
wheel drop data; 
cliff infrared values collected by an infrared sensor; 
angular rate data collected by a gyroscope sensor; 
data collected by a bumper sensor; or 
data collected by an accelerometer;
However, Lee et al. teaches:
	wherein the sensor data include at least one of: 
displacement data; 
actuator motor data; 
wheel encoder data; 
wheel drop data; 
cliff infrared values collected by an infrared sensor; 
angular rate data collected by a gyroscope sensor; 
data collected by a bumper sensor; or 
data collected by an accelerometer;
( at least figs. 8-10 [0198]-[0252] discuss surrounding map data/bumper events “through a bumper sensor provided in the bumper 190”, discuss stuck-situation aware model) to “determine whether the present situation of the robot cleaner 100 is a stuck situation” ([0198]-[0252]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with wherein the sensor data include at least one of: displacement data; actuator motor data; wheel encoder data; wheel drop data; cliff infrared values collected by an infrared sensor; angular rate data collected by a gyroscope sensor; data collected by a bumper sensor; or data collected by an accelerometer; as taught by Lee et al. to determine whether the present situation of the robot cleaner is a stuck situation.

Regarding claim 18, JUNG et al. teaches:
wherein the training module is configured to generate the trained robot escape behavior model using reinforcement learning, for a target stuck state (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;  [0182] discuss “The data recognition model may be, for example, a model based on a neural network”; [0184] discuss  reinforcement learning)
JUNG et al. does not explicitly teach:
reinforcement learning including, for a target stuck state: 
assign respective numerical rewards to a plurality of candidate escape policies; and 
select, from the plurality of candidate escape policies, an escape policy that maximizes an expected value of the numerical rewards;
However, Lee et al. teaches:
reinforcement learning including, for a target stuck state: 
assign respective numerical rewards to a plurality of candidate escape policies; and 
select, from the plurality of candidate escape policies, an escape policy that maximizes an expected value of the numerical rewards;
(at least figs. 8-13 [0198]-[0298] discuss reinforcement learning, compensation models, rewards, policies, “the compensation models 1200 and 1300 are repeatedly trained until a future reward reaches the maximum point to acquire the optimal policy, that is, escape path factors for escaping from the stuck situation and for minimizing the escape time) for escaping ([0198]-[0298]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with reinforcement learning including, for a target stuck state: assign respective numerical rewards to a plurality of candidate escape policies; and select, from the plurality of candidate escape policies, an escape policy that maximizes an expected value of the numerical rewards;  as taught by Lee et al. for escaping.

Regarding claim 21, JUNG et al. does not explicitly teach:
wherein the training module is configured to assign the respective numerical rewards based on at least one of: success or failure of escaping from the stuck state; an efficiency indicator of escaping from the stuck state; or time taken to escape from the stuck state;
However, Lee et al. teaches:
wherein the training module is configured to assign the respective numerical rewards based on at least one of: success or failure of escaping from the stuck state; an efficiency indicator of escaping from the stuck state; or time taken to escape from the stuck state;
(at least figs. 8-13 [0198]-[0298] discuss reinforcement learning, compensation models, rewards, policies, “the compensation models 1200 and 1300 are repeatedly trained until a future reward reaches the maximum point to acquire the optimal policy, that is, escape path factors for escaping from the stuck situation and for minimizing the escape time, at least [0279]-[0285] discuss assigning reward points, discuss “if the robot cleaner 100 succeeds in escaping from the stuck situation within a preset time, a reward of +2 points may be assigned”) for escaping ([0198]-[0298]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with wherein the training module is configured to assign the respective numerical rewards based on at least one of: success or failure of escaping from the stuck state; an efficiency indicator of escaping from the stuck state; or time taken to escape from the stuck state as taught by Lee et al. for escaping.

Regarding claim 30, JUNG et al. teaches:
constructing training data including the training sensor data associated with the one or more stuck states and collected from one or more mobile cleaning robots; and 
generating, via a network system, the trained robot escape behavior model using the training data;
(figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained;   at least [0171]-[0191]  discuss electronic apparatus’ sensor/camera collects data, training data recognition model, discuss “when an unable-to-move situation occurs, the data obtaining unit 1310-1 may obtain context data regarding the unable-to-move situation”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate, based on context data regarding the unable-to-move situation having occurred”; “In addition, the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”;                        at least [0190] discuss “For example, some of the data obtaining unit 1310-1, the preprocessor 1310-2, the learning data selecting unit 1310-3, the model training unit 1310-4, and the model evaluating unit 1310-5 may be included in an electronic apparatus, and the others may be included in a server”;       fig. 21 [0202]-[0207] discuss “the model training unit 2340 of the server 2000 may perform functions of the model training unit 1310-4 illustrated in FIG. 19. The model training unit 2340 of the server 2000 may learn a criterion regarding which data will be used to determine a certain situation and how a situation will be determined by using data. The model training unit 2340 may obtain data that will be used in learning, and may learn a criterion for situation determination by applying the obtained data to a data recognition model described below”,  “Alternatively, the recognition result provider 1320-4 of the electronic apparatus 100 may receive a determination model generated by the server 2000 from the server 2000, and may determine a situation by using the received determination model. In this case, the recognition result provider 1320-4 of the electronic apparatus 100 may determine a situation by applying data selected by the recognition data selecting unit 1320-3 to a data recognition model received from the server 2000”, “For example, the electronic apparatus 100 may estimate an unable-to-move situation of the robot 1 by applying context data corresponding to the unable-to-move situation of the robot 1 to a data recognition model received from the server 2000”;    [0185] discuss “a server connected to an electronic apparatus via a wired or wireless network”);

JUNG et al. does not explicitly teach:
network system includes cloud-computing system;
However, Lee et al teaches:
network system includes cloud-computing system (at least fig. 3 [0083]-[0092] discuss cloud network) to be connected to each other ([0083]-[0092]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with network system includes cloud-computing system as taught by Lee et al. to be connected to each other.

Regarding claim 35, the cited portions and rationale of claims 18 and 21 read on this claim.

Regarding claim 36, the cited portions and rationale of claims 18 and 21 read on this claim.

Claim(s) 9-10, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200174489) in view of Vicenti (US 20160103451) as applied to claims 6, 30 above, and further in view of Rajkumar et al. (US 20190197396).
Regarding claim 9, JUNG et al. teaches:
as applied to claims 6 and 30, robot is mobile cleaning robot (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained);
JUNG et al. does not explicitly teach:
identify a robot cohort comprising robots satisfying a robot grouping criterion; and 
construct the training data using training sensor data collected from the identified robot cohort;
However, Rajkumar et al. teaches:
identify a robot cohort comprising robots satisfying a robot grouping criterion; and 
construct the training data using training sensor data collected from the identified robot cohort;
(at least fig. 10 [0219]-[0241] discuss plurality of robots, each robot send object classification example/embedding/object classification/sensor data to server to train model;  discuss “the server system 112 receives, for each of the received object classification examples, sensor data, generated by a robot that describes the object corresponding to the object classification example. For example, the server system 112 receives sensor data that includes data indicating the shape, color, size, contour, and texture of the object. The server system 112 evaluates the quality of a classification example based on the received sensor data from each of the robots 104A-104D”; [0225] discuss “The server system 112 evaluates the object classification examples by determining a quality score for the particular embedding of a particular object classification example. The server system 112 determines the quality score by analyzing a level quality of sensor data provided by the plurality of robots. The server system 112 analyzes the level quality by determining a match between the sensor data and the embedding by providing the sensor data to the machine learning model stored on the server system 112. The machine learning model provides an output embedding that the server system 112 compares to the received particular embedding. Additionally, the server system 112 compares an output classification label from the machine learning model to an object classification corresponding to the particular embedding from the particular object classification example. The server system 112 retrains the machine learning model to detect the particular embedding and to produce a correct classification label that matches the object classification in response to the server system 112 determining that the output classification label from the machine learning model does not match the object classification corresponding to the particular embedding”;   discuss “the server system 112 trains a second machine learning model using the selected subset of the classification examples. For example, the server system generates the updated machine learning model 506 with the selected subset of the classification examples. The server system 112 receives, for each of the object classification examples, sensor data that describes the object corresponding to the object classification example. The server system 112 can receive sensor data from each of the robots 104A-104D. For example, the sensor data may include the shape, color, size, contour, and texture of the object. Additionally, the sensor data may include red, blue, green, and depth data provided by RGBD sensors”) to train machine learning model ([0219]-[0241]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with identify a robot cohort comprising robots satisfying a robot grouping criterion; and construct the training data using training sensor data collected from the identified robot cohort as taught by Rajkumar et al. to train machine learning model.

Regarding claim 10, JUNG et al. teaches:
as applied to claims 6 and 30, robot is mobile cleaning robot (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained);
JUNG et al. does not explicitly teach:
wherein the training module is configured to identify the robot cohort comprising robots of a specified robot model, type, or a geographical region of operation;
However, Rajkumar et al. teaches:
wherein the training module is configured to identify the robot cohort comprising robots of a specified robot model, type, or a geographical region of operation;
(at least fig. 10 [0219]-[0241] discuss plurality of robots, each robot send object classification example/embedding/object classification/sensor data to server to train model;  discuss “the server system 112 receives, for each of the received object classification examples, sensor data, generated by a robot that describes the object corresponding to the object classification example. For example, the server system 112 receives sensor data that includes data indicating the shape, color, size, contour, and texture of the object. The server system 112 evaluates the quality of a classification example based on the received sensor data from each of the robots 104A-104D”; [0225] discuss “The server system 112 evaluates the object classification examples by determining a quality score for the particular embedding of a particular object classification example. The server system 112 determines the quality score by analyzing a level quality of sensor data provided by the plurality of robots. The server system 112 analyzes the level quality by determining a match between the sensor data and the embedding by providing the sensor data to the machine learning model stored on the server system 112. The machine learning model provides an output embedding that the server system 112 compares to the received particular embedding. Additionally, the server system 112 compares an output classification label from the machine learning model to an object classification corresponding to the particular embedding from the particular object classification example. The server system 112 retrains the machine learning model to detect the particular embedding and to produce a correct classification label that matches the object classification in response to the server system 112 determining that the output classification label from the machine learning model does not match the object classification corresponding to the particular embedding”;   discuss “the server system 112 trains a second machine learning model using the selected subset of the classification examples. For example, the server system generates the updated machine learning model 506 with the selected subset of the classification examples. The server system 112 receives, for each of the object classification examples, sensor data that describes the object corresponding to the object classification example. The server system 112 can receive sensor data from each of the robots 104A-104D. For example, the sensor data may include the shape, color, size, contour, and texture of the object. Additionally, the sensor data may include red, blue, green, and depth data provided by RGBD sensors”;    these teachings at least indicate the robots are identified to be the type that can send these types of data to the server) to train machine learning model ([0219]-[0241]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with wherein the training module is configured to identify the robot cohort comprising robots of a specified robot model, type, or a geographical region of operation as taught by Rajkumar et al. to train machine learning model.

Regarding claim 31, the cited portions and rationale of claim 9 read on this claim.

Regarding claim 32, JUNG et al. teaches:
as applied to claims 6 and 30, robot is mobile cleaning robot (figs. 1-21 [0036]-[0210] discuss system with robot 1/”robot cleaner”/electronic apparatus 100 that senses surrounding information, use data recognition/trained model to determine unable-to-move/struck situations, and change a moving path to avoid the unable-to-move/struck situations;  in particular at least figs. 9-15 [0086]-[0138] discuss sensor 110/image sensor 228 is used to obtain surrounding image and location information, by using one or more data recognition models/trained robot escape behavior model , matching to context data, change moving path of robot  to avoid unable-to-move situation;  discuss “In operation S908, the electronic apparatus 100 according to an embodiment may decide a moving path for avoiding the unable-to-move situation. The electronic apparatus 100 according to an embodiment may continue to move, based on the moving path decided to avoid the unable-to-move situation”;   discuss “by using one or more data recognition models, the processor 120 may determine whether or not the surrounding image captured while the electronic apparatus 100 moves matches the context data”;    discuss “As the unable-to-move situation is estimated to occur, the processor 120 may decide a relative distance and direction with respect to current location information of the electronic apparatus 100, based on location information of a point where the unable-to-move situation has occurred, which is included in the matched context data, by using one or more data recognition models. In addition, the processor 120 may decide a moving path for avoiding the unable-to-move situation, based on the relative distance and direction”;   discuss processor 120 is doing this;      at least figs. 18-19 [0163]-[0191] discuss data recognition model is trained);
JUNG et al. does not explicitly teach:
wherein the robot cohort comprises at least one of: robots of a specified robot model, type, or a geographical region of operation; robots with a specified number or range of days of operation; robots having a specified stuck occurrence rate or rate range; robots interacting with a specified type of obstacle associated with a stuck state; or robots interacting with a specified type of obstacle at a specified location of an environment associated with a stuck state;
However, Rajkumar et al. teaches:
wherein the robot cohort comprises at least one of: robots of a specified robot model, type, or a geographical region of operation; robots with a specified number or range of days of operation; robots having a specified stuck occurrence rate or rate range; robots interacting with a specified type of obstacle associated with a stuck state; or robots interacting with a specified type of obstacle at a specified location of an environment associated with a stuck state;
(at least fig. 10 [0219]-[0241] discuss plurality of robots, each robot send object classification example/embedding/object classification/sensor data to server to train model;  discuss “the server system 112 receives, for each of the received object classification examples, sensor data, generated by a robot that describes the object corresponding to the object classification example. For example, the server system 112 receives sensor data that includes data indicating the shape, color, size, contour, and texture of the object. The server system 112 evaluates the quality of a classification example based on the received sensor data from each of the robots 104A-104D”; [0225] discuss “The server system 112 evaluates the object classification examples by determining a quality score for the particular embedding of a particular object classification example. The server system 112 determines the quality score by analyzing a level quality of sensor data provided by the plurality of robots. The server system 112 analyzes the level quality by determining a match between the sensor data and the embedding by providing the sensor data to the machine learning model stored on the server system 112. The machine learning model provides an output embedding that the server system 112 compares to the received particular embedding. Additionally, the server system 112 compares an output classification label from the machine learning model to an object classification corresponding to the particular embedding from the particular object classification example. The server system 112 retrains the machine learning model to detect the particular embedding and to produce a correct classification label that matches the object classification in response to the server system 112 determining that the output classification label from the machine learning model does not match the object classification corresponding to the particular embedding”;   discuss “the server system 112 trains a second machine learning model using the selected subset of the classification examples. For example, the server system generates the updated machine learning model 506 with the selected subset of the classification examples. The server system 112 receives, for each of the object classification examples, sensor data that describes the object corresponding to the object classification example. The server system 112 can receive sensor data from each of the robots 104A-104D. For example, the sensor data may include the shape, color, size, contour, and texture of the object. Additionally, the sensor data may include red, blue, green, and depth data provided by RGBD sensors”;    these teachings at least indicate the robots are identified to be the type that can send these types of data to the server) to train machine learning model ([0219]-[0241]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with wherein the robot cohort comprises at least one of: robots of a specified robot model, type, or a geographical region of operation; robots with a specified number or range of days of operation; robots having a specified stuck occurrence rate or rate range; robots interacting with a specified type of obstacle associated with a stuck state; or robots interacting with a specified type of obstacle at a specified location of an environment associated with a stuck state as taught by Rajkumar et al. to train machine learning model.

Claim(s) 22, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200174489) in view of Vicenti (US 20160103451) as applied to claims 6, 30 above, and further in view of Kim et al. (US 20200004260).
Regarding claim 22, JUNG et al. does not explicitly teach:
a validation module configured to validate the trained robot escape behavior model against validation data different from the training data, and 
wherein the controller circuit of the mobile cleaning robot is configured to apply the collected sensor data associated with the stuck state to the validated robot escape behavior model to determine the escape policy if a validation criterion is satisfied
However, Kim et al. teaches:
a validation module configured to validate the trained robot escape behavior model against validation data different from the training data, and 
wherein the controller circuit of the mobile cleaning robot is configured to apply the collected sensor data associated with the stuck state to the validated robot escape behavior model to determine the escape policy if a validation criterion is satisfied;
(at least figs. 17-24 [0324]-[0426] discuss self-validation with respect to a stuck situation recognition model using data from different time, discuss “processor 180 may determine that the inference result is correct when the stuck situation has occurred. In this case, the processor 180 may control the driving unit 160 in order to avoid the stuck situation”) to avoid the stuck situation ([0324]-[0426]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the system and method of JUNG et al. in view of Vicenti with a validation module configured to validate the trained robot escape behavior model against validation data different from the training data, and wherein the controller circuit of the mobile cleaning robot is configured to apply the collected sensor data associated with the stuck state to the validated robot escape behavior model to determine the escape policy if a validation criterion is satisfied as taught by Kim et al. to avoid the stuck situation.

Regarding claim 37, the cited portions and rationale of claim 22 read on this claim.

Allowable Subject Matter
Claims 11-16, 19-20, 23-24, 33-34, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664